11/23/2021
                    IN THE COURT OF APPEALS OF TENNESSEE
                                 AT JACKSON
                                      October 27, 2021 Session

              STACY RENEE LOFTON v. JAMES WARREN LOFTON

                      Appeal from the Chancery Court for Obion County
                        No. 34132 W. Michael Maloan, Chancellor
                          ___________________________________

                                 No. W2020-01349-COA-R3-CV
                             ___________________________________

This is a divorce case. On appeal, the husband raises issues about the trial court’s property
division and spousal support award. We generally affirm the trial court’s judgment. For
the reasons discussed herein, however, we vacate the trial court’s partition of Husband’s
railroad retirement pension benefits, not because of any error with the intended disposition,
but for the entry of an order that is fully compliant with 20 C.F.R. § 295.3.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court Affirmed
                     in Part, Vacated in Part, and Remanded

ARNOLD B. GOLDIN, J., delivered the opinion of the Court, in which J. STEVEN STAFFORD,
P.J., W.S., and CARMA DENNIS MCGEE, J., joined.

Ryan L. Hall and Heather C. Grewe, Milan, Tennessee, for the appellant, James Warren
Lofton.

David L. Hamblen, Union City, Tennessee, for the appellee, Stacy Renee Lofton.

                                    MEMORANDUM OPINION1

      This appeal stems from divorce proceedings between Stacy Lofton (“Wife”) and
James Lofton (“Husband”), parties who remarried on December 28, 2009.2 Litigation
        1
            Rule 10 of the Rules of the Court of Appeals of Tennessee provides:

                This Court, with the concurrence of all judges participating in the case, may affirm,
       reverse or modify the actions of the trial court by memorandum opinion when a formal
       opinion would have no precedential value. When a case is decided by memorandum
       opinion it shall be designated “MEMORANDUM OPINION”, shall not be published, and
       shall not be cited or relied on for any reason in any unrelated case.
       2
         According to Husband’s brief, the parties had previously been married to one another before the
marriage at issue. That prior marriage, Husband claimed, ended in September 2009. Wife’s testimony at
commenced on September 10, 2019, when Wife filed a complaint for divorce in the Obion
County Chancery Court (“the trial court”) alleging that irreconcilable differences had
arisen between the parties and that Husband was guilty of inappropriate marital conduct.
As part of her complaint, Wife averred that she was economically disadvantaged, was on
Social Security disability, and was in need of alimony. Husband filed an answer and
counterclaim, admitting irreconcilable differences existed and contending that both parties
had engaged in inappropriate marital conduct. Wife later filed an answer to Husband’s
counterclaim and denied that she was guilty of inappropriate marital conduct.

       On February 3, 2020, the trial court entered an order granting Wife a divorce on the
ground of inappropriate marital conduct. In connection with its entry of the final decree of
divorce, the trial court noted that the parties had “separated and divided their household
and personal property” and, as to other specific property then unresolved, awarded Wife a
2006 Chevrolet truck and a television and awarded Husband a lawn mower. The court’s
order further indicated that the parties had agreed to pay their respective credit card debt,
and Husband was ordered to be responsible for a federal tax liability. The future proceeds
from the sale of the parties’ marital residence were to be equally divided.

       As for Husband’s work-related retirement benefits and savings plan, the trial court
noted that Husband had worked for the railroad for sixteen years and that the parties had
been married for ten years. The court awarded Wife 33% of Husband’s work savings plan
account, the account he had labeled as his “Railroad 401k.” With respect to Husband’s
railroad retirement pension benefit, the trial court noted that “Tier I” benefits were not
subject to division.3 However, the trial court awarded Wife 33% of Husband’s “Tier II”
railroad retirement pension benefits accumulated as of January 3, 2020.

       Concerning the issue of Wife’s request for alimony, the trial court determined that
Wife had established a need for support, that Husband had the ability to pay support, and
that Wife was economically disadvantaged and not subject to rehabilitation. In light of
these findings, the court ultimately determined that it was appropriate for Husband to pay
Wife $1,000.00 per month as alimony in futuro. This monthly amount was the same as
Husband’s previously-set temporary spousal support obligation.

        Husband filed a motion to alter or amend the trial court’s order on March 3, 2020,
and that motion was later adjudicated by way of an order entered on August 31, 2020. In
a letter ruling attached to its August 31 order, the court reiterated its decision to award Wife
alimony and explained that its decision followed a consideration of the factors in Tennessee
Code Annotated section 36-5-121. Regarding Wife’s need, the trial court observed that

trial aligned with Husband’s statements on appeal. According to the “Statement of Evidence” entered by
the trial court, “[Wife] testified the parties had been previously married for five years, but divorced in
September, 2009.”
          3
            Although not specifically cited by the trial court, the court was ostensibly relying on 45 U.S.C. §
231m of the Railroad Retirement Act.
                                                    -2-
Wife was disabled and drew less than $1,000.00 per month and “has $2,029.00 of
reasonable expenses.” With respect to Husband’s ability to pay, the trial court took issue
with the amount of payroll deductions claimed by him. In relevant part, the court held as
follows:

       [Husband’s] affidavit shows $3,556.75 per month in payroll deductions.
       This same amount is in his affidavit for the October 7, 2019 hearing. The
       Court previously questioned this amount as being accurate and added back
       into this net income voluntary 401(k) and other deductions.

Husband subsequently filed a notice of appeal in this Court on September 29, 2020.

        In his brief, Husband raises two issues. First, he generally challenges the trial
court’s division of the parties’ estate. Second, he challenges the trial court’s award of
alimony to Wife. With respect to Husband’s first issue, we note that “[t]his Court gives
great weight to the decisions of the trial court in dividing marital assets.” Keyt v. Keyt, 244
S.W.3d 321, 327 (Tenn. 2007). As noted earlier in this Opinion, the trial court
acknowledged in its final decree of divorce that the parties had generally “separated and
divided their household and personal property” and, as to other specific property then
unresolved, awarded Wife a 2006 Chevrolet truck and a television and awarded Husband
a lawn mower. The court’s order further indicated that the parties had agreed to pay their
respective credit card debts, and Husband was ordered to be responsible for a federal tax
liability. The future proceeds from the sale of the parties’ marital residence were to be
equally divided. Wife was also awarded 33% of Husband’s work savings plan account and
33% of Husband’s “Tier II” railroad retirement pension benefits accumulated as of January
3, 2020. “The trial court is empowered to do what is reasonable under the circumstances
and has broad discretion in the equitable division of the marital estate,” id. at 328, and here,
having reviewed the record transmitted to us on appeal, we discern no abuse of discretion
in the court’s overall division.

        In connection with our conclusion on this matter, we find that Husband’s apparent
primary grievance with respect to the trial court’s division—its handling of his retirement
benefits—is misplaced. Husband contends that Wife is not entitled to any of his annuity
railroad retirement benefits because the parties were married less than ten years at the time
of trial. Respectfully, we are of the opinion that the argument Husband attempts to make
conflates requirements concerning entitlement to a “divorced spouse annuity” with the
issue with which the trial court dealt, i.e., the partition of Husband’s benefits. The
entitlement to an annuity as a divorced spouse is an entirely separate issue from a court’s
decision to partition an employee’s benefits and is something that is not even subject to
judicial resolution by a state court. Indeed, as explained in a publication prepared by the
Office of General Counsel for the United States Railroad Retirement Board,

              Under the [Railroad Retirement Act] the former spouse of an
                                        -3-
        employee may become eligible for a divorced spouse annuity in his or her
        own right. . . . . [N]o state court may determine the entitlement of a person to
        a divorced spouse annuity. In order to be eligible for a divorced spouse
        annuity, the former spouse must meet certain statutory requirements[.]

United States Railroad Retirement Board Office of General Counsel, Attorney’s Guide to
the Partition of Railroad Retirement Annuities 18, rrb.gov/sites/default/files/2020-
10/partition.pdf.

       Although the ten-year marriage requirement referred to by Husband is a requirement
for a divorced spouse annuity, see 20 C.F.R. § 216.52 and 20 C.F.R. § 222.22,4 it simply
is inapplicable to a court’s ability to partition a railroad employee’s annuity incident to a
final decree of divorce. The same publication from the Railroad Retirement Board
referenced above makes this clear and specifically notes that length of a marriage between
parties “is not relevant as to whether the divisible components of an employee’s annuity
are subject to division by the court.” United States Railroad Retirement Board Office of
General Counsel, Attorney’s Guide to the Partition of Railroad Retirement Annuities 17,
rrb.gov/sites/default/files/2020-10/partition.pdf.

        Although Husband’s specific issue pertaining to the division of his railroad
retirement annuity thus has no merit,5 our review of the matter has prompted a cause for
concern about the sufficiency of the trial court’s order in light of the applicable federal
regulation, 20 C.F.R. § 295.3, which sets forth the criteria dictating under what conditions
the Railroad Retirement Board will honor a court decree or property settlement. The
criteria under that regulation are as follows:

        (1) The court decree or property settlement must provide that the spouse or
        4
           As it is, even assuming the referenced ten-year requirement was somehow applicable analytically
to the court’s ability to partition Husband’s annuity retirement benefits, which it is not, we fail to discern
what issue would exist here in light of the operative language of the federal regulation ostensibly relied
upon by Husband. See 20 C.F.R. § 222.22 (“[One qualifies as the divorced spouse of an employee if] [h]e
or she had been validly married to the employee . . . for a period of 10 years immediately before the date
the divorce became final. The claimant meets this requirement even if the claimant and employee were
divorced within the ten-year period, provided that the claimant and employee were remarried no later than
the calendar year immediately following the year in which the divorce took place.” (emphasis added)). The
most recent marriage between the parties occurred in December 2009, and the divorce was not finalized
until 2020.
         5
           Husband raises other concerns within his brief regarding the trial court’s handling of his retirement
assets, but they also are without merit. The other main criticism raised by Husband concerns the trial court’s
division of his work savings account, what Husband labeled as the “Railroad 401k.” The argument
advanced appears to be that this account may have contained “Tier I” benefits which are not divisible under
the Railroad Retirement Act. Respectfully, we find that this argument misconstrues the nature of the asset
at issue. The record suggests that the savings account at issue is simply that, a savings account with an
accumulated money balance. In other words, this disputed asset does not involve an “annuity” subject to
the requirements of the Railroad Retirement Act.
                                                     -4-
        former spouse is awarded payments from railroad retirement annuities
        payable to the railroad employee.
        (2) The court decree or property settlement must specify an amount to be
        paid to the spouse or former spouse.
        (3) The court decree or property settlement must obligate the Board to
        make payments directly to the spouse or former spouse.
        (4) The court decree or property settlement must clearly identify both the
        employee and the spouse or former spouse to whom payments are to be made.
        (5) The court decree or property settlement submitted to the Board must be a
        recently certified copy of the document filed with the court. Where the award
        is made in an order modifying an[] earlier court decree, copies of both the
        original decree and the subsequent order must be furnished. In the case of a
        court-approved property settlement, both the settlement and any decree or
        order incorporating or approving the settlement must be provided.

20 C.F.R. § 295.3 (emphasis added). As is evident above, the court decree must, among
other things, “obligate the Board to make payments directly to the spouse or former
spouse.” Id. Here, the trial court’s order is noticeably deficient in this regard, as it directs
Husband’s employer to make an award to Wife rather than obligate the Board to make
payments. The court’s order is accordingly vacated on this matter, and the issue is
remanded to the trial court solely for the entry of an order that satisfies the criteria in 20
C.F.R. § 295.3.6 In no way should our vacation of the order on this issue be construed as
a signal that we disagree with the intended substantive disposition. The problem that exists
is merely one of drafting, and the order should simply be redrafted to be in compliance
with the applicable federal regulation noted above.

       We turn next to the trial court’s alimony award. “There are no hard and fast rules
for spousal support decisions.” Anderton v. Anderton, 988 S.W.2d 675, 682 (Tenn. Ct.
App. 1998). Moreover, “[t]rial courts have broad discretion to determine whether spousal
support is needed and, if so, its nature, amount, and duration.” Id. We are “generally
disinclined to second-guess a trial court’s spousal support decision unless it is not

        6
           In entering a renewed order that satisfies the criteria, the trial court should take special care in its
expression of the intended award. As noted previously, the court’s clear intent was to award Wife 33% of
all Tier II benefits accumulated by Husband as of January 3, 2020. Specific language was included to that
effect, although other language within the order stated more generally, with no other qualification, that Wife
was awarded 33% of Tier II benefits. There is no question that the court intended to limit its award to 33%
of Tier II benefits accumulated as of January 3, 2020, and we have interpreted the more general statements
included in that context. We encourage the trial court, however, to strive to avoid any potential ambiguity
in its order on remand. The Railroad Retirement Board has stressed that caution must be taken when
expressing awards in terms of a percentage: “If the order provides for a percentage award but does not
specify a particular point in time, the award will be based upon all railroad service throughout the
employee’s career, regardless of the period of the marriage.” United States Railroad Retirement Board
Office of General Counsel, Attorney’s Guide to the Partition of Railroad Retirement Annuities 22,
rrb.gov/sites/default/files/2020-10/partition.pdf.
                                                      -5-
supported by the evidence or is contrary to the public policies reflected in the applicable
statutes.” Id. Although there is a legislative preference for awarding transitional alimony
or rehabilitative alimony as opposed to alimony in solido or alimony in futuro, Gonsewski
v. Gonsewski, 350 S.W.3d 99, 109 (Tenn. 2011), long-term support can be appropriate in
specific cases. Alimony in futuro, which was awarded by the trial court in this case, “may
be awarded when the court finds that there is relative economic disadvantage and that
rehabilitation is not feasible.” Tenn. Code Ann. § 36-5-121(f).

       The trial court found in this case that Wife was “economically disadvantaged in
relation to [Husband’s] earning power” and was “not subject to rehabilitation.” As it later
noted, she was “disabled,” drew less than $1,000.00 per month, and had $2,029.00 of
reasonable expenses. In light of her economic disadvantage and need, the absence of
rehabilitation prospects, and Husband’s resources and ability to pay, the trial court
determined it was appropriate that Husband be ordered to pay $1,000.00 per month for
Wife’s support. As we perceive it, Husband’s criticisms of this award are leveled on two
principal fronts. One, Husband questions the trial court’s finding with regard to
rehabilitation, arguing that the “finding that Wife . . . could not be rehabilitated was an
abuse of discretion.” By attacking the court’s finding on rehabilitation, he seeks to
undermine a foundation for awarding long-term support. Husband also argues that the trial
court’s finding that he has the ability to pay the alimony awarded was “clearly erroneous.”

       With respect to the trial court’s finding concerning rehabilitation and its related
finding that Wife was disabled, we fail to see how the court committed an “abuse of
discretion,” as Husband submits,7 by finding that she could not be rehabilitated. As it is,
the record contains evidence sufficiently supporting the court’s factual finding. As noted
in the “Statement of Evidence” prepared by the trial court, Wife testified that she was
receiving Social Security disability benefits because of injuries she sustained during a
tornado that flipped the parties’ mobile home three times while she sheltered in the bathtub.
Wife suffered multiple injuries and underwent multiple back surgeries. Wife testified that
her back injuries negatively affected her ability to sit and stand and caused tenderness to
her toes, and she further testified that she had a medical restriction to lift no more than ten
pounds. She testified that she had to use a pillow for comfort while driving and would
periodically stop and rest during travel. According to her testimony, she was unable to
become gainfully employed due to her injuries and surgeries. To the extent that the trial
court appears to have accredited Wife’s testimony that her lack of gainful employment at
the time of trial was a result of her injuries, we find no basis to disturb the trial court’s
findings concerning her disability and her inability to be rehabilitated. See Humphrey v.
David Witherspoon, Inc., 734 S.W.2d 315 (Tenn. 1987) (“Where the trial judge has seen

        7
         Although the trial court’s decision on alimony involves discretion, we are of the opinion that this
phrasing by Husband is imprecise. The trial court’s factual finding related to Wife’s rehabilitation
prospects is subject to a review concerning where the preponderance of the evidence lies. See Tenn. R.
App. P. 13(d).
                                                   -6-
and heard witnesses, especially where issues of credibility and weight of oral testimony are
involved, on review considerable deference must still be accorded to those
circumstances.”).

        Although there is evidence supporting the determination that Wife has a need for
support, cannot be rehabilitated, and is disabled, Husband maintains that he lacks the ability
to pay the amount awarded to Wife. We disagree, and in light of our conclusion on this
matter, Wife’s relative economic disadvantage, and the above discussion, we discern no
abuse of discretion in the trial court’s award of alimony. Husband voices an alleged
inability to pay, but the record reflects that the court took issue with the amount of claimed
payroll deductions represented on the affidavit Husband submitted at trial. The trial court
took specific issue with the deductions which were discretionary, stating in relevant part
that it had “previously questioned [the total claimed deductions]” and therefore “added
back into this net income voluntary 401(k) and other deductions.” In short, Husband’s
represented inability to pay was a result of his own decision to make a number of significant
voluntary deductions, such as to his retirement savings. Based on a 2019 pay stub
introduced at trial, Husband’s total earnings as of October 13, 2019 were $61,021.73. This
equates to approximately $6,449.45 per month.8 Eliminating consideration of the
voluntary deductions with which the trial court took issue, Husband had approximately
$1,560.61 in monthly taxes deducted from his paycheck, $242.00 deducted per month for
medical insurance, and $348.13 deducted per month for a loan obligation. These
deductions total $2,150.74, a figure that is in stark contrast to the figure claimed by
Husband in light of other voluntary deductions he took. If we further take what appears to
be a union dues deduction into account, which appears to average $92.21 per month,9
Husband clearly has the ability to pay the alimony awarded to Wife even when accepting
the totality of the other claimed expenses on his affidavit, which were $3,287.30. Indeed,
taking the monthly earnings of $6,449.45 and subtracting the monthly taxes, medical
insurance deduction, loan obligation deduction, and union dues deduction, Husband is left
with $4,206.50. When you add Husband’s monthly veteran’s benefit in the amount of
$478.87 and then subtract the claimed $3,287.30 in general expenses,10 there is still
$1,398.07 left available to Husband.



        8
          The pay stub introduced showed total earnings approximately 41 weeks into the 2019 year. The
$6,449.45 figure was derived by calculating the average weekly amount of accrued earnings, extrapolating
that amount over a year, and then dividing the yearly figure into a monthly amount. This same mathematical
process was utilized to derive the other average monthly amounts discussed in reference to Husband’s 2019
pay stub information.
        9
          Based on pay stubs introduced at a prior hearing on the issue of temporary support, it appears this
monthly amount may actually be $87.25.
        10
           Wife suggests that $500.00 of the claimed expenses should not be considered. The issue
ultimately has no bearing on the conclusion reached herein, however, because with or without this expense,
Husband has sufficient funds to pay for the ordered alimony award. We therefore need not consider the
matter any further.
                                                   -7-
       In light of the above discussion, the judgment of the trial court is generally affirmed,
with the sole exception that we vacate the court’s partition of Husband’s railroad retirement
annuity benefits solely for the entry of an order in compliance with 20 C.F.R. § 295.3. As
should be evident from our prior discussion, we take no issue with the court’s intended
property division relative to Husband’s railroad retirement annuity. Rather, the matter
must simply be remanded to achieve compliance with 20 C.F.R. § 295.3, including the use
of language obligating the Railroad Retirement Board, not Husband’s employer, to make
payments to Wife of the awarded Tier II benefits.


                                                       s/ Arnold B. Goldin
                                                     ARNOLD B. GOLDIN, JUDGE




                                             -8-